338 So.2d 267 (1976)
Roland Charles Edward CARR, Appellant,
v.
STATE of Florida, Appellee.
No. CC-232.
District Court of Appeal of Florida, First District.
October 18, 1976.
Richard W. Ervin, III, Public Defender, and Thomas E. Mack, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and A.S. Johnston, Asst. Atty. Gen., for appellee.
McCORD, Judge.
Appellant was tried on an information which charged in Count I manslaughter by intoxication and in Count II manslaughter by culpable negligence. He was found guilty by the jury and adjudged guilty of both counts. Appellant contends that the trial court erred in adjudicating him guilty of two manslaughter offenses when both involved only one death. Appellee contends that the two convictions should stand; that the single sentence was proper since both offenses arose out of the same criminal transaction.
This case does not involve the "single transaction" rule there was only one crime  manslaughter, and not two arising out of the same criminal transaction. Thus, appellant could be adjudged guilty of only the one manslaughter which the jury found he committed by both of the two means specified. See Phillips v. State, 289 So.2d 769 (Fla. 2 DCA 1964).
Reversed and remanded with directions to enter an amended judgment and sentence adjudicating appellant guilty of the one crime of manslaughter. Such may be accomplished by order of the court without returning appellant to open court.
RAWLS, Acting C.J., and SMITH, J., concur.